UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1739


SANAM THAPA,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     July 22, 2009                  Decided:   August 10, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Visuvanathan   Rudrakumaran,    LAW OFFICE   OF   VISUVANATHAN
RUDRAKUMARAN, New York, New York, for Petitioner.   Michael F.
Hertz, Acting Assistant Attorney General, Ernesto H. Molina,
Jr., Assistant Director, Anthony P. Nicastro, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sanam Thapa, a native and citizen of Nepal, petitions

for   review    of   an    order    of   the    Board        of   Immigration   Appeals

(“Board”)      dismissing     his   appeal      from        the   immigration   judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

            Before        this     court,       Thapa        first    challenges   the

determination that he failed to establish his eligibility for

asylum.         To   obtain      reversal       of      a     determination     denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                        INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).                        We have reviewed the

evidence of record and conclude that Thapa fails to show that

the evidence compels a contrary result.                      Accordingly, we cannot

grant the relief that he seeks.

            Additionally, we uphold the denial of Thapa’s request

for withholding of removal.              “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                        Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                Because Thapa failed to show



                                            2
that    he    is   eligible     for   asylum,     he    cannot   meet     the   higher

standard for withholding of removal.

               Finally,     Thapa     contends     that     he   is     entitled       to

protection under the Convention Against Torture.                       In his brief

before this court, he argues that the government of Nepal is

willfully blind to the torture committed by “low-level Maoists”

and therefore has “acquiesced” in such torture.                       We are without

jurisdiction       to   consider      this   claim     because    Thapa      failed    to

challenge the denial of his request for protection under the

Convention Against Torture on this precise ground before the

Board.       See 8 U.S.C. § 1252(d)(1) (2006); Massis v. Mukasey, 549

F.3d 631, 638-40 (4th Cir. 2008).                      We therefore dismiss the

petition for review in part.

               Accordingly, we deny in part and dismiss in part the

petition for review.            We dispense with oral argument because the

facts    and    legal     contentions    are     adequately      presented      in    the

materials      before     the    court   and     argument    would     not    aid     the

decisional process.

                                                          PETITION DENIED IN PART
                                                            AND DISMISSED IN PART




                                             3